[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-2250
                      WILLIAM L. BURRELL, JR.,

                       Plaintiff, Appellant,

                                 v.

BOARD OF TRUSTEES FOR THE UNIVERSITY OF MAINE SYSTEM, ET AL.,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

         [Hon. David M. Cohen, U.S. Magistrate Judge]


                               Before

                      Torruella, Circuit Judge,
              Bownes and Stahl, Senior Circuit Judges.



     William L. Burrell, Jr. on brief pro se.
     Patricia A. Peard, Joan M. Fortin, and Bernstein, Shur,
Sawyer & Nelson on brief for appellees Board of Trustees for the
University of Maine, Carl Hill, Judy Ryan, Craig Hutchinson,
Helen Gorgas, Aaron Haynes, Heather Monroe, Amy Fairfield,
Richard L. Pattenaude, Terrence MacTaggert, James Stanhope,
Jolene Chonko, Tim Rich, Mike Mullett and Mike Gauthier.
     Philip M. Coffin, III, Teresa M. Cloutier, and Lambert,
Coffin, Rudman & Hochman on brief for appellees Jean Kaestner
and Elizabeth Finlayson.
                         JULY 10, 2001




          Per Curiam.    After a thorough review of the record

and of the parties’ submissions, we affirm.        We see no error

in the lower court’s refusal to consider the prior versions

of the complaint (a decision essentially denying the motions

to amend), given the daunting task the court and the parties

faced in reviewing the voluminous submissions, Acosta-Mestre

v. Hilton Int’l of Puerto Rico, Inc., 156 F.3d 49, 52 (1st

Cir. 1998); and the court did not err in refusing to allow

oral argument on the motion to dismiss.        Domegan v. Fair,

859 F.2d 1059, 1065 (1 st Cir. 1988).     We disagree that the

court misapplied the requirements of Fed. R. Civ. P. 8 or

that it imposed a “heightened pleading standard.”

          Appellant William L. Burrell Jr. (“Burrell”) has

forfeited any substantive arguments in support of his claims

because   he   failed   to   address   them   in   his   appellate

submissions.    United States v. Fernandez, 145 F.3d 59, 63

(1st Cir. 1998) (issues not fully addressed in appellate

submissions are deemed forfeited).        Still, the court has

reviewed Burrell’s substantive claims and, after reviewing

the entire record in this matter, we agree that his federal



                               -2-
claims were subject to dismissal.       His due process claim

fails because he failed to allege facts sufficient to show

a property interest in his job.     Krennerich v. Inhabitants

of Town of Bristol, 943 F. Supp. 1345, 1352 (D. Me. 1996)

(citations omitted) (in Maine, a public employee has no

property   interest   sufficient   to   invoke   the   Fourteenth

Amendment’s due process guarantees unless the applicable

statute or employment contract provides that employment may

be terminated only on a showing of ‘cause.’).            Even if

Burrell’s contract of employment had provided him a property

interest in his job, Burrell received all the due process

required by the Constitution.      Figueroa-Serrano v. Ramos-

Alverio, 221 F.3d 1, 5-6 (1st Cir. 2000) (Due Process Clause

requires that individuals with a property interest in their

employment receive notice and a meaningful opportunity to

respond prior to termination).      There is no authority for

Burrell’s suggestion that any post-termination review should

include the right to cross-examine witnesses or the right to

a hearing within a certain amount of time.       Finally, even if

Burrell had been denied due process prior to the decision to

terminate him, Burrell failed to pursue state remedies that

were available to him.   Herwins v. City of Revere, 163 F.3d

15, 20 (1st Cir. 1998) (where state provides post-termination



                             -3-
remedy, one who fails to take advantage of that remedy is

barred from pursuing a federal due process claim).

            Burrell’s first amendment claim fails because the

Constitution does not protect the speech of public employees

regarding internal office matters.               Connick v. Myers, 461

U.S.     138,   147   (1983).        Though     Burrell        contends     his

termination     was   due   to   complaints      about    alleged      racial

discrimination -- speech which inherently addresses a matter

of public concern, id. at 148 n. 8 -- we have reviewed in

detail    Burrell’s       factual    allegations,        and     we   see    no

allegation       that       he      complained        regarding        racial

discrimination prior to his termination.                 The remainder of

his federal claims are without merit, for the reasons stated

in the magistrate judge’s Report and Recommendation; and the

court did not err in refusing to exercise supplemental

jurisdiction over the state law claims.                  Pejepscot Indus.

Park, Inc. v. Maine Ctrl. R.R. Co., 215 F.3d 195, 200 (1 st

Cir. 2000).

            “Perhaps the government employer’s dismissal of the

worker    may   not   be    fair,    but    ordinary     dismissals         from

government      service     which    violate     no    fixed      tenure     or

applicable statute or regulation are not subject to judicial

review even if the reasons for the dismissal are alleged to

be mistaken or unreasonable.”              Connick, 461 U.S. at 146.

                                     -4-
Affirmed.   1st Cir. Loc. R. 27(c).




                   -5-